TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 27, 2015



                                      NO. 03-14-00563-CR


                               Tarsha Yvonne Wiley, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of adjudication signed by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of adjudication but that there was clerical error requiring correction.

Therefore, the Court modifies the trial court’s judgment of adjudication to reflect that appellant’s

“Plea to the Motion to Adjudicate” was “Not True” and to reflect that the trial court found that

appellant violated the terms and conditions of supervision as alleged in paragraphs A through J

of the State’s motion to adjudicate. The Court affirms the judgment of adjudication as modified.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.